Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/17/2022 has been entered. Claims 1-4 and 6-7 remain pending in the application.  Applicant’s amendments to the Claims and Specifications have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/29/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The functional recitations that describe the biosensor and the lossy mode resonance layer are interpreted as an intended use of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the claimed calibration standard. The prior art structure is capable of performing the intended use.
The limitations of “ formation of the boride functional group comprises the following steps…” are interpreted as product-by-process limitations wherein even though the limitations are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113). 
The transitional phrase “consisting of” has a closed interpretation. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements (see MPEP 2111.03 (II)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “bioprobes are consisting of a boride functional group” in line 13 is unclear. A functional group usually exists as part of a larger molecule. The use of “consisting of” makes the bioprobe unclear since the language is closed, not permitting additional elements. Claims 2-4 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation “bioprobes are consisting of a boride functional group” in line 20 is unclear. A functional group usually exists as part of a larger Claim 7 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (JP 2004333250 A) in view of Cao et al. (Cao et al., “Thermal tuning of graphene-embedded waveguide filters based on the polymer–silica hybrid structure”, 2018, RSC Adv., 8, 30755-30760) and further in view of Kumar et al. (Kumar et al., “Glucose- and pH-Responsive Charge-Reversal Surfaces”, 2014, Langmuir, 30, 16, 4540-4544).
Regarding claim 1, Uematsu teaches a biosensor based on lossy mode resonance comprising:
a waveguide unit being a flat plate (Fig. 6, element 10a), including two planes (interpreted as the top and bottom planes of element 10a) and at least two sets of opposite sides (Figs. 1 and 6), one set of the opposite sides of the waveguide unit having a light input end and a light output end (interpreted as the left and right side of element 10a where light is inputted and outputted as shown in Fig. 6), and 
a lossy mode resonance layer (Fig. 6; paragraph [0015], “titanium oxide layer 10c”) disposed on one of the planes of the waveguide unit (10c is on top of 10a in Fig. 6); and 
a biomaterial sensing region (12) having bioprobes (paragraph [0008] teaches an enzyme and coloring reagent), wherein the biomaterial sensing region is formed by performing a surface modification on the lossy mode resonance layer (paragraph [0014]).
Uematsu fails to teach two heating electrodes formed at two positions of the lossy mode resonance layer, and the two positions being relevant to one of the at least two sets of the opposite sides of the waveguide unit; the bioprobes formed between the two heating electrodes; and wherein the bioprobes consist of a boride functional group.
Cao teaches a hybrid waveguide (Fig. 1) comprising two heating electrodes formed at two positions of a polymer cladding of the waveguide, wherein the waveguide is between the two heating electrodes (Fig. 1b and 1d). Cao teaches that thermal tuning can be applied to broadband photonic integrated circuits to optimize waveguides (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uematsu to incorporate the teachings of Cao to 
While Uematsu teaches a biosensor related to detecting and analyzing biomolecules contained in blood (paragraph [0002]), Uematsu in view of Cao fail to teach wherein the bioprobes are consisting of a boride functional group.
Kumar teaches a glucose-responsive sensor (abstract). Kumar teaches bioprobes are consisting of a boride functional group (Fig. 1 teaches bioprobes consisting of a boride functional group) capable of detecting glucose in blood (Fig. 1; page 4542, right column, first paragraph, teaches blood is studied). Kumar teaches the system is capable of charge reversal showing a response to glucose at multiple levels of response (page 4543, left column, last paragraph). 
Since Kumar teaches analyzing blood glucose, similar to Uematsu in view of Cao (Uematsu, paragraph [0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uematsu in view of Cao to incorporate the teachings of Kumar to substitute the bioprobes of Uematsu in view of Cao with Kumar’s bioprobes consisting of a boride functional group. Doing so would have a reasonable expectation of successfully measuring glucose at multiple levels of response, as taught by Kumar. 

Note that the limitation of “ formation of the boride functional group comprises the following steps…” is interpreted as product-by-process limitations wherein even though the limitations are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113). In the instant case, the end product is a boride functional group (Kumar, Fig. 1 shows a boride functional group; page 4541, right column, “Results and Discussion” discusses that the surface was functionalized with APTES; therefore, the APTES functionalized surface and the boride functional group shown in Fig. 1 would have the same structure as the claimed boride functional group).
Note that the transitional phrase “consisting of” in line 13 has a closed interpretation. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements (see MPEP 2111.03 (II)).
Regarding claim 2, Uematsu in view of Cao and Kumar teach all of the elements of the current invention as stated above. Uematsu further teaches wherein the another plane of the waveguide unit is disposed on a substrate (Fig. 1, element 1).
Regarding claim 3, Uematsu in view of Cao and Kumar teach all of the elements of the current invention as stated above. Uematsu further teaches wherein the lossy mode resonance layer is composed of a metal oxide or a polymer material (paragraph [0015], “titanium oxide”).
Regarding claim 4, Uematsu in view of Cao and Kumar teach all of the elements of the current invention as stated above. Uematsu further teaches wherein the waveguide unit is one of a glass substrate, a quartz substrate, a photonic crystal substrate, and a polymer material substrate (paragraph [0015], “glass”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (JP 2004333250 A) in view of Cao et al. (Cao et al., “Thermal tuning of graphene-embedded waveguide filters based on the polymer–silica hybrid structure”, 2018, RSC Adv., 8, 30755-30760) and further in view of Fuentes et al. (Omar Fuentes, Jesus M. Corres, Ignacio R. Matias, and Ignacio Del Villar, “Generation of Lossy Mode Resonances in Planar Waveguides Toward Development of Humidity Sensors,” Journal of Lightwave Technology, vol. 37, pp. 2300-2306, 2019/02/27) and Kumar et al. (Kumar et al., “Glucose- and pH-Responsive Charge-Reversal Surfaces”, 2014, Langmuir, 30, 16, 4540-4544).
Regarding claim 6, Uematsu teaches a biosensing system based on lossy mode resonance, comprising: 
a light source (Fig. 6, element 21), 
a sensing module (Fig. 6, paragraph [0015], “optical biosensor”), and the sensing module including: 
a waveguide unit being a flat plate (Fig. 6, element 10a), including two planes and at least two sets of opposite sides (Figs. 1 and 6), 

a lossy mode resonance layer (Fig. 6; paragraph [0015], “titanium oxide layer 10c”) disposed on one of the planes of the waveguide unit (10c is on top of 10a in Fig. 6), 
a biomaterial sensing region (12) having bioprobes (paragraph [0008] teaches an enzyme and coloring reagent) formed between the two heating electrodes, and the biomaterial sensing region is formed by performing a surface modification on the lossy mode resonance layer (paragraph [0014]).
Uematsu fails to teach a broadband light source,  an input optical fiber coupled to the broadband light source, a sensing module coupled to the input optical fiber, two heating electrodes formed at two positions of the lossy mode resonance layer, and the two positions being relevant to one of the at least two sets of the opposite sides of the waveguide unit; a biomaterial sensing region having bioprobes formed between the two heating electrodes, an output optical fiber coupled to the light output end, and a spectrometer coupled to the output optical fiber, and wherein an incident light emitted by the broadband light source is configured to lossy mode resonance in the sensing module; and wherein the bioprobes are consisting of a boride functional group.
Cao teaches a hybrid waveguide (Fig. 1) comprising two heating electrodes formed at two positions of a polymer cladding of the waveguide, wherein the waveguide is between the two heating electrodes (Fig. 1b and 1d). Cao teaches that thermal tuning can be applied to broadband photonic integrated circuits to optimize waveguides (abstract). 

Uematsu in view of Cao fail to teach a broadband light source, an input optical fiber coupled to the broadband light source, a sensing module coupled to the input optical fiber, an output optical fiber coupled to the light output end, and a spectrometer coupled to the output optical fiber, and wherein an incident light emitted by the broadband light source is configured to lossy mode resonance in the sensing module.
Fuentes teaches a sensing system based on lossy mode resonance (abstract; Fig. 1) comprising a broadband light source (“white light source”), an input optical fiber (fiber labeled “input light”) coupled to the broadband light source, a sensing module (the waveguide element shown with a PMMA substrate material, glass waveguide, and ITO thin film) coupled to the input optical fiber, and the sensing module including: a waveguide unit being a flat plate (Fig. 1, “glass waveguide”), including two planes and at least two sets of opposite sides (interpreted as the top and bottom of the glass waveguide), one set of the opposite sides of the waveguide unit having a light input end and a light output end (“input light”, “output light”), and a lossy mode resonance layer (“ITO Thin Film”) disposed on one of the planes of the waveguide unit, an output optical fiber (fiber labeled “output light”) coupled to the light output end, and a 
Since Fuentes teaches a system related to waveguides, similar to Uematsu in view of Cao, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uematsu in view of Cao to incorporate the teachings of Fuentes to provide a broadband light source, an input optical fiber coupled to the broadband light source, a sensing module coupled to the input optical fiber, an output optical fiber coupled to the light output end, and a spectrometer coupled to the output optical fiber, and wherein an incident light emitted by the broadband light source is configured to lossy mode resonance in the sensing module. Doing so would utilize known configurations of waveguide experimental setups in the art, as taught by Fuentes, which would have a reasonable expectation of providing light to the sensing module and receiving light to be analyzed and would have a reasonable expectation of successfully providing a sensitive, simplistic, and robust biosensing system as taught by Fuentes.
While Uematsu teaches a biosensor related to detecting and analyzing biomolecules contained in blood (paragraph [0002]), Uematsu in view of Cao and Fuentes fail to teach wherein the bioprobes are consisting of a boride functional group.
Kumar teaches a glucose-responsive sensor (abstract). Kumar teaches bioprobes are consisting of a boride functional group (Fig. 1 teaches bioprobes consisting of a boride 
Since Kumar teaches analyzing blood glucose, similar to Uematsu in view of Cao and Fuentes (Uematsu, paragraph [0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uematsu in view of Cao and Fuentes to incorporate the teachings of Kumar to substitute the bioprobes of Uematsu with Kumar’s bioprobes consisting of a boride functional group. Doing so would have a reasonable expectation of successfully measuring glucose at multiple levels of response, as taught by Kumar. 
Note that the limitation of “ formation of the boride functional group comprises the following steps…” is interpreted as product-by-process limitations wherein even though the limitations are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113). In the instant case, the end product is a boride functional group (Kumar, Fig. 1 shows a boride functional group; page 4541, right column, “Results and Discussion” discusses that the surface was functionalized with APTES; therefore, the APTES functionalized surface and the boride functional group shown in Fig. 1 would have the same structure as the claimed boride functional group).
Note that the transitional phrase “consisting of” in line 13 has a closed interpretation. When the phrase "consists of" appears in a clause of the body of a claim, rather than .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu in view of Cao, Fuentes and Kumar as applied to claim 6 above, and further in view of Bastiaans et al. (US 7072595 B1).
Regarding claim 7, modified Uematsu teaches all of the elements of the current invention as stated above. While Fuentes teaches a system including an analysis host (Fig. 1, “Data Acquisition”) coupled to the spectrometer, modified Uematsu fail to explicitly teach the system further including a fiber optic attenuator and an analysis host, wherein an optical fiber attenuator is coupled to the input optical fiber, and the analysis host is coupled to the spectrometer.
Bastiaans teaches a detector system comprising optical fibers (abstract; Fig. 5). Bastiaans teaches an input optical fiber is coupled to a computer-controlled variable optical attenuator (Fig. 5; column 9, lines 54-59). Bastiaans teaches the variable optical attenuator is monitored and controlled by a host PC to adjust the attenuator to maintain an optimal light intensity (column 10, lines 5-12).  Bastiaans teaches a single photon counting module (Fig. 5, element 148) is coupled to a host PC (150).
Since Bastiaans is related to optical fibers, similar to modified Uematsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Uematsu to incorporate the teachings of Bastiaans to provide the system further including a fiber optic attenuator and an analysis host, wherein an . 

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 01/17/2022, with respect to the rejection(s) of claims 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see above rejections of claims 1 and 6) in view of Uematsu et al. (JP 2004333250 A) in view of Cao et al. (Cao et al., “Thermal tuning of graphene-embedded waveguide filters based on the polymer–silica hybrid structure”, 2018, RSC Adv., 8, 30755-30760) and further in view of Kumar et al. (Kumar et al., “Glucose- and pH-Responsive Charge-Reversal Surfaces”, 2014, Langmuir, 30, 16, 4540-4544); and Uematsu et al. (JP 2004333250 A) in view of Cao et al. (Cao et al., “Thermal tuning of graphene-embedded waveguide filters based on the polymer–silica hybrid structure”, 2018, RSC Adv., 8, 30755-30760) and further in view of Fuentes et al. (Omar Fuentes, Jesus M. Corres, Ignacio R. Matias, and Ignacio Del Villar, “Generation of Lossy Mode Resonances in Planar Waveguides Toward Development of Humidity Sensors,” Journal of Lightwave Technology, vol. 37, pp. 2300-2306, 2019/02/27) and Kumar et al. (Kumar et al., “Glucose- and pH-Responsive Charge-Reversal Surfaces”, 2014, Langmuir, 30, 16, 4540-4544).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (Song et al., “High-efficiency immunoassay platforms with controllable surface roughness and oriented antibody immobilization”, 2015, J. Mater. Chem. B, 3, 7499) teaches a boride sensor comprising a bioprobe consisting of a boride functional group (Fig. 1).
Chen et al. (Chen et al., “Class-Based CMOS Capacitive Sensors for Dopamine Detection”, 2011, Proceedings of the 2011 6th IEEE International Conference on Nano/Micro Engineered and Molecular Systems) teaches a boride sensor comprising a bioprobe consisting of a boride functional group (Fig. 2).
Hildenbrand et al. (US 20090171052 A1) teaches a waveguide biosensor (paragraph [0086] for blood (paragraph [0083]). Hildenbrand teaches recognition elements are bound to waveguide surfaces via silanes (paragraph [0017]) wherein recognition elements can be a boric ester (paragraph [0064]).
Hassibi (US 20080081769 A1) teaches a biosensor (abstract) comprising a molecular recognition layer coupled to a waveguide (paragraph [0102] via silanes (paragraph [0075], wherein functional groups can include boronic acid (paragraph [0079]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798